Citation Nr: 0408193	
Decision Date: 03/30/04    Archive Date: 04/02/04

DOCKET NO.  98-13 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as secondary to asbestos 
exposure.  




REPRESENTATION

Veteran represented by:	The American Legion







WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem


INTRODUCTION

The veteran had active naval service from December 1943 to 
April 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision of the RO.  



FINDING OF FACT

The veteran's currently demonstrated COPD is shown as likely 
as not to be related to asbestos exposure during service in 
World War II.  



CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
his disability manifested by COPD is due to disease or injury 
that was incurred in active duty service.  38 U.S.C.A. 
§§ 1110, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2003).  




REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000 (VCAA)

The United States Court of Appeals for Veteran Claims' has 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  However, 
the Board finds that any defect with respect to VCAA notice 
requirement in this case was harmless in light of the 
favorable action taken hereinbelow.  



Factual Background 

The veteran argues that he developed COPD as a result of in-
service exposure to asbestos while serving on the USS 
Savannah from July 1944 to April 1946.  The Board notes that 
in-service exposure to asbestos was conceded by the RO.  

A November 1943 X-ray study of the chest was negative as to 
abnormal findings.  On separation medical examination in 
April 1946, a chest X-ray study was again found to be 
negative with respect to abnormal findings.  There is no 
indication of COPD or similar condition in the service 
medical records.  

In February 1997, the veteran filed a claim of service 
connection for COPD asserting that it was attributable to 
asbestos exposure.  

On a July 1997 VA medical examination, the veteran reported 
that he was exposed to asbestos while working on repairs to 
the USS Savannah.  He complained of coughing and shortness of 
breath as well as wheezing.  The examiner diagnosed COPD.  A 
July 1997 X-ray study, however, revealed no active 
cardiopulmonary disease.  

By October 1997 rating decision, the RO denied service 
connection for asbestos-related disease.  By March 1998 
rating decision, the RO denied service connection for COPD.  

In September 1999, the Board remanded this case for further 
development of the evidence.  

An October 1999 private medical examination report revealed a 
diagnosis of COPD.  An October 1999 statement from the 
veteran's private physician reflected that asbestos exposure 
in service could have contributed of his COPD.  

On January 2003 VA medical examination, the examiner 
diagnosed COPD and opined that a relationship to asbestos 
exposure was not apparent.  

In January 2004, the Board requested an expert medical 
opinion regarding the likely etiology of the claimed COPD 
from a VA pulmanologist.  

In a February 2004 report, the Chief of Pulmonary Disease at 
a VA Medical Center indicated that the veteran had severe 
COPD and was exposed to asbestos in service.  The examiner 
also noted that the veteran smoked for a period of 10 to 15 
years.  The VA physician explained that COPD was almost 
always caused by smoking.  

However, the examiner noted that asbestos exposure could 
aggravate or accelerate the progression of emphysema even in 
the presence of minimal pulmonary fibrosis as in the 
veteran's case.  The physician asserted, therefore, that that 
asbestos exposure contributed to the severity of the 
veteran's emphysema/COPD although it was not the sole cause 
of the veteran's pulmonary disability.  

The exact proportion of the contribution of asbestosis to the 
severity of emphysema could not be determined with certainty.  
The physician opined, however, that asbestos exposure was 
responsible for the veteran's current disability to a degree 
of at least 50 percent.  


Law and Regulations

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability. Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  

When the positive and negative evidence as to an appellant's 
claim is in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the veteran 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


Analysis

The most recent evidence reflects that the veteran suffers 
from COPD.  A current disability is a prerequisite for the 
granting of service connection.  See Gilpin, supra.  The 
evidence regarding the relationship between the veteran's 
COPD and service is mixed.  

In October 1999, the veteran's private physician opined that 
asbestos exposure could have contributed to the COPD.  

On January 2003 VA examination report, the examiner indicated 
that a relationship between the veteran's lung disease and 
asbestos exposure was not apparent.  

Finally, the February 2004 VA expert medical opinion 
reflected a nexus of at least 50 percent between COPD and 
asbestos exposure in service.  

The evidence in the veteran's favor is not conclusive as is 
apparent from the foregoing discussion.  Nonetheless, he is 
entitled to the benefit of the doubt and must prevail if the 
evidence is at least in relative equipoise.  Gilbert, supra.  

Of the medical opinions in this case, the Board must favor 
that of the VA pulmonologist who is presumably the one most 
qualified to provide an opinion as to the likely etiology of 
the claimed lung disease.  

Thus, as the opinion by the VA pulmonologist tends to support 
the position that asbestos exposure played some causal role 
in the development of the current pulmonary disability in 
this case, the veteran must prevail.  

By extending the benefit of the doubt to the veteran, service 
connection must be granted.  Id.; 38 C.F.R. § 3.303; 
38 U.S.C.A. § 5107.  



ORDER

Service connection for COPD is granted.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



